Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 14 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1, 8, 16 and 20 of US Patent No. 11,127,311.
US Patent No. 11,127,311
US Application No. 17/400,253
Claim 1: A method, comprising: packaging, by a computer system, a project based on a platform specific runtime, the project comprising a code block; receiving, by the computer system, a selection of code in the project, the received selection of code comprising the code block; identifying, by the computer system, the code block within the received selection of code; comparing, by the computer system, the identified code block to predetermined code blocks to determine a similarity between the identified code block and one or more blocks of the predetermined code blocks; identifying, by the computer system, a skill based on the similarity between the identified code block and the one or more blocks of the predetermined code blocks; and generating, by the computer system, a lesson module for teaching the skill, wherein the lesson module comprises assets, and wherein the generation of the lesson module comprises iterating through code of the identified code block to discover dependencies between aspects in the identified code block.
Claim 1: A method, comprising: loading, by a computer system, a project; retrieving, by the computer system, assets of the project from assets storage; and packaging, by the computer system, the project, wherein the project is designed to run within a learning center runtime.

Claim 14: The method of claim 1, comprising publishing, by the computer system, the project to the learning center runtime, and wherein the packaging of the project is based on a platform specific runtime. 

Claim 15: The method of claim 1, comprising: accessing, by the computer system, the assets storage to obtain the assets; accessing, by the computer system, project storage to obtain the project.
Claim 8: The method of claim 1, wherein the generating of the lesson module comprises resolving and rewriting paths to the assets.
Claim 2: The method of claim 1, comprising resolving, by the computer system, paths to the assets.
Claim 3: The method of claim 2, comprising rewriting, by the computer system, the paths to the assets.
Claim 16: A system, comprising: at least one processor; and memory in communication with the at least one processor and storing instructions that are executable by the at least one processor to cause the at least one processor to: package a project based on a platform specific runtime, the project comprising a code block; receive a selection of code in the project, the received selection of code comprising the code block; identify the code block within the received selection of code; compare the identified code block to predetermined code blocks to determine a similarity between the identified code block and one or more blocks of the predetermined code blocks; identify a skill based on the similarity between the identified code block and the one or more blocks of the predetermined code blocks; and generate a lesson module for teaching the skill, wherein the lesson module comprises assets, and wherein the generation of the lesson module comprises iterating through code of the identified code block to discover dependencies between aspects in the identified code block.
Claim 19: A system comprising: at least one processor; and memory in communication with the at least one processor and storing instructions that are executable by the at least one processor to cause the at least one processor to: load a project; retrieve assets of the project from assets storage; and package the project, wherein the project is designed to run within a learning center runtime.
Claim 20: A non-transitory computer-readable medium storing instructions that when executed cause a computing device to: package a project based on a platform specific runtime, the project comprising a code block; receive a selection of code in the project, the received selection of code comprising the code block; identify the code block within the received selection of code; compare the identified code block to predetermined code blocks to determine a similarity between the identified code block and one or more blocks of the predetermined code blocks; identify a skill based on the similarity between the identified code block and the one or more blocks of the predetermined code blocks; and generate a lesson module for teaching the skill, wherein the lesson module comprises assets, and wherein the generation of the lesson module comprises iterating through code of the identified code block to discover dependencies between aspects in the identified code block.
Claim 20: A non-transitory computer-readable medium storing instructions that when executed cause a computing device to: load a project; retrieve assets of the project from assets storage; and package the project, wherein the project is designed to run within a learning center runtime.


Claims 4 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8, 16 and 20 of US Patent No. 11,127,311, as applied to claim 1, in view of Kortemeyer et al. (US 8504482 B1) (Kortemeyer).
Re claims 4 and 9:
	[Claims 4 and 9] US Patent No. 11,127,311 appears to be silent on but Kortemeyer which relates to an assembly tool is provided for bringing diverse educational resources together to create customized course material for the instruction of students (abstract), teaches or at least suggest removing, by the computer system, at least one of the assets not used by a target (at least col 9, lines 47-52:…removing the specific resource and leaving the pathway intact; col 19, lines 8-12:…two modes of removing the resource from the map: either deleting it from the map including every link to and from it, or deleting it while reconnecting any links that went through the resource). It would have been obvious to one of ordinary skill in the art to have incorporated the resource removing feature of Kortemeyer within the teachings of US Patent No. 11,127,311 to predictably provide additional functionality to the systems and methods for programming instructions.
Claims 5 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8, 16 and 20 of US Patent No. 11,127,311, as applied to claim 1, in view of Factor et al. (US 20030033310 A1) (Factor).
Re claims 5 and 10:
	[Claims 5 and 10] US Patent No. 11,127,311 appears to be silent on but Factor which generally relates to object-oriented computer applications (¶ 1), teaches or at least suggest compressing by the computer system, the assets for a target (at least ¶ 16: packaging the set of the program resources includes compressing the resources in the output file). It would have been obvious to one of ordinary skill in the art to have incorporated the compression feature of Factor within the teachings of US Patent No. 11,127,311 to predictably allow compressing the resources in the output file of program resource. Additionally, recompressing, by the computer system, the assets for a target simply repeats the step of compressing the assets for a target. Hence, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have modified US Patent No. 11,127,311 in view of Factor to recompressing, by the computer system, the assets for a target because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claims 6 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8, 16 and 20 of US Patent No. 11,127,311 in view of Factor, as applied to claims 5 and 10, and further in view of Hoch et al. (US 20020152462 A1) (Hoch).
Re claims 6 and 11:
	[Claims 6 and 11] US Patent No. 11,127,311 in view of Factor appears to be silent on but Hoch which relates to displaying multiple assets on a screen (abstract) teaches or at least suggests scaling, by the computer system, the assets for the target (¶ 7: scaling assets to be displayed…). It would have been obvious to one of ordinary skill in the art to have incorporated the scaling feature of Hoch within the teachings of US Patent No. 11,127,311 to predictably allow fitting desired information on a screen.
Claims 7 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8, 16 and 20 of US Patent No. 11,127,311, as applied to claim 1, in view of Hoch.
Re claims 7 and 12:
	[Claims 7 and 12] US Patent No. 11,127,311 appears to be silent on Hoch teaches or at least suggests scaling, by the computer system, the assets for the target (¶ 7: scaling assets to be displayed…). It would have been obvious to one of ordinary skill in the art to have incorporated the scaling feature of Hoch within the teachings of US Patent No. 11,127,311 to predictably allow fitting desired information on a screen.
Claim 8, 13 and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1, 8, 16 and 20 of US Patent No. 11,127,311, as applied to claims 1 and 2.
Re claims 8 and 13:
	[Claims 8 and 13] US Patent No. 11,127,311 appears to be silent on generating, by the computer system, native code. The Examiner takes OFFICIAL NOTICE that the concept and advantages of generating native code were old and well-known to one of ordinary skill in the art at the time of the invention. Hence, it would have been obvious to one skilled in the art at the time at the time of the invention to have incorporated the well-known generating native code feature within the teachings of US Patent No. 11,127,311 to predictably allow a compiler to generate a native code version of a project which is thereafter available for execution if the project is subsequently run.
Re claims 15-18:
	[Claims 15-18] US Patent No. 11,127,311 appears to be silent on accessing, by the computer system, configuration information, wherein the configuration information comprises user input control mapping, wherein the configuration information comprises display scaling, wherein the configuration information comprises screen orientation. The Examiner takes OFFICIAL NOTICE that the concept and advantages of each of the claimed configuration information were old and well-known to one of ordinary skill in the art at the time of the invention. In particular, computing devices have long allowed input mapping, display scale and orientation setting. Hence, it would have been obvious to one skilled in the art at the time at the time of the invention to have modified the teachings of US Patent No. 11,127,311 to allow accessing each of the claimed configuration information as this would simply yield nothing more than predictable results.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	Applicant’s claim for the benefit of prior-filed non-provisional applications 16/910,430 filed 06/24/2020, 15/457,536 filed 03/13/2017, 13/837,719 filed 03/15/2013 and provisional application 61/738,799 filed 12/18/2012 is acknowledged. However, in claims 15-18, written description support for “accessing, by the computer system, configuration information, wherein the configuration information comprises user input control mapping, wherein the configuration information comprises display scaling, wherein the configuration information comprises screen orientation” is not provided in the prior filed non-provisional applications 15/457,536 filed 03/13/2017, 13/837,719 filed 03/15/2013 and provisional application 61/738,799 filed 12/18/2012 and thus claims 15-18 do not receive the benefit of the priority filing date. As a result, claims 15-18 of the instant application are only given the priority date of 06/24/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowers et al. (US 20030129573 A1) (Bowers).
Re claims 1, 14 and 19-20:
	[Claim 1] Bowers discloses a method, comprising: loading, by a computer system, a project; retrieving, by the computer system, assets of the project from assets storage; and packaging, by the computer system, the project (abstract: authoring a test specification and content of the at least one test using a test definition language, compiling the test specification and content of the at least one test to create a compiled test specification and content, which includes validating the test specification and content, storing the compiled test specification and content to a resource file, and retrieving the compiled test specification and content from the resource file during delivery of the test), wherein the project is designed to run within a learning center runtime (¶ 14: test script that may have been selected at runtime…The testing unit contains the following information: script selection mode indicates whether dynamic runtime selection is to be used to select the test script; reference to a test script which controls the sequence of events and options used during the testing unit).
	[Claim 14] Bowers discloses the method of claim 1, comprising publishing, by the computer system, the project to the learning center runtime, and wherein the packaging of the project is based on a platform specific runtime (at least ¶ 14: test script that may have been selected at runtime…The testing unit contains the following information: script selection mode indicates whether dynamic runtime selection is to be used to select the test script; reference to a test script which controls the sequence of events and options used during the testing unit; ¶ 21: The test definition language has, for example, a plurality of segments. The computer-based test has a presentation format and data content and the test driver delivers the computer-based test to an examinee using a display device. The test driver, for example, manages the computer-based test, controls progression of the computer-based test, controls scoring of the computer-based test, controls timing of the at least one test, controls printing of the at least one test; ; ¶ 26: The computer-based test has a presentation format and data content and the test driver delivers the computer-based test to an examinee using a display device).
	 [Claim 19]  Independent claim 19 is a system comprising: at least one processor; and memory in communication with the at least one processor and storing instructions that are executable by the at least one processor to cause the at least one processor to perform steps comparable to those of representative claim 1. Accordingly, independent claim 19 is rejected similarly to independent claim 1.
	 [Claim 20]  Independent claim 19 is a non-transitory computer-readable medium storing instructions that when executed cause a computing device to perform steps comparable to those of representative claim 1. Accordingly, independent claim 20 is rejected similarly to independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claim 1, in view of Seed et al. (US 20060015574 A1) (Seed).
Re claims 2-3:
	 [Claims 2-3]  Bowers appears to be silent of resolving, by the computer system, paths to the assets and rewriting, by the computer system, the paths to the assets. However, the concept and advantages of resolving and rewriting paths to assets were old and well-known to one of ordinary skill in the art at the time of the invention, as evidenced by Seed (¶ 53). Therefore, at the time of the invention, when faced with the issue of evaluating the software programming skills of a candidate, one would have looked to incorporate known techniques within the teachings of Bowers as claimed and taught by Seed, in order to predictably yield enhanced method for computer based testing so that, If a server has a test requested by a client, it is served to the client. Otherwise the client request is redirected to another server that has the requested test for serving the requested test to the client.
Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claim 1, in view of Kortemeyer.
Re claims 4 and 9:
	[Claims 4 and 9] Bowers appears to be silent on but Kortemeyer teaches or at least suggest removing, by the computer system, at least one of the assets not used by a target (at least col 9, lines 47-52:…removing the specific resource and leaving the pathway intact; col 19, lines 8-12:…two modes of removing the resource from the map: either deleting it from the map including every link to and from it, or deleting it while reconnecting any links that went through the resource). It would have been obvious to one of ordinary skill in the art to have incorporated the resource removing feature of Kortemeyer within the teachings Bowers to predictably provide additional functionality to the method for computer based testing.
Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claim 1, in view of Factor.
Re claims 5 and 10:
	[Claims 5 and 10] Bowers appears to be silent on but Factor which generally relates to object-oriented computer applications (¶ 1), teaches or at least suggest compressing by the computer system, the assets for a target (at least ¶ 16: packaging the set of the program resources includes compressing the resources in the output file). It would have been obvious to one of ordinary skill in the art to have incorporated the compression feature of Factor within the teachings of Bowers to predictably allow compressing the resources in the output file of program resource. Additionally, recompressing, by the computer system, the assets for a target simply repeats the step of compressing the assets for a target. Hence, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have modified Bowers in view of Factor to recompressing, by the computer system, the assets for a target because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claim 1, in view of Facto , as applied to claims 5 and 10, and further in view of Hoch et al. (US 20020152462 A1) (Hoch).
Re claims 6 and 11:
	[Claims 6 and 11] Bowers in view of Factor appears to be silent on but Hoch teaches or at least suggests scaling, by the computer system, the assets for the target (¶ 7: scaling assets to be displayed…). It would have been obvious to one of ordinary skill in the art to have incorporated the scaling feature of Hoch within the teachings of Bowers in view of Factor to predictably allow fitting desired information on a screen.
Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claim 1, as applied to claim 1, and further in view of Hoch.
Re claims 7 and 12:
	[Claims 7 and 12] Bowers appears to be silent on but Hoch teaches or at least suggests scaling, by the computer system, the assets for the target (¶ 7: scaling assets to be displayed…). It would have been obvious to one of ordinary skill in the art to have incorporated the scaling feature of Hoch within the teachings of Bowers to predictably allow fitting desired information on a screen.
Claim 8, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowers, as applied to claims 1 and 2.
Re claims 8 and 13:
	[Claims 8 and 13] Bowers appears to be silent on generating, by the computer system, native code. The Examiner takes OFFICIAL NOTICE that the concept and advantages of generating native code were old and well-known to one of ordinary skill in the art at the time of the invention. Hence, it would have been obvious to one skilled in the art at the time at the time of the invention to have incorporated the well-known generating native code feature within the teachings of Bowers to predictably allow a compiler to generate a native code version of a test which is thereafter available for execution if the test is subsequently run.
Re claims 15-18:
	[Claims 15-18] US Patent No. 11,127,311 appears to be silent on accessing, by the computer system, configuration information, wherein the configuration information comprises user input control mapping, wherein the configuration information comprises display scaling, wherein the configuration information comprises screen orientation. The Examiner takes OFFICIAL NOTICE that the concept and advantages of each of the claimed configuration information were old and well-known to one of ordinary skill in the art at the time of the invention. In particular, computing devices have long allowed input mapping, display scale and orientation setting. Hence, it would have been obvious to one skilled in the art at the time at the time of the invention to have modified the teachings of Bowers to allow accessing each of the claimed configuration information as this would simply yield nothing more than predictable results.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715